DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided (emphasis added).

Claim Objections
Claims 11-13,18, 23-25 are objected to because of the following informalities:  
The preamble of claim 11, “a” is missing in front of portable container. 
Regarding claim  11-13,18, 23-25 With respect to the pronouns used, “it” and “itself”, the use of pronouns should be avoided to prevent uncertainty to which noun the pronoun is representing.  It doesn’t appear that the word “itself” in claim 11 adds anything to the inventive concept.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the preamble reads, “An easy grip handle for portable container” yet the body of the claim, as written, requires both the handle and the container.  If the container is not present, then the handle cannot “rotating on a side of a container itself” - “rotating” is active and the container must be present rather than the handle only being capable of rotating with respect to a container.   
As claimed the other of the permanent magnet or ferromagnetic element that is not positioned in the handle could be anywhere in space.  With this in mind, it is not clear what structural limitations are on the magnet or ferromagnet in order for the invention to function as claimed.  For the purposes of examination, the invention is interpreted that one of the magnets must be with the handle assembly and one must be attached to the container, either directly or indirectly, in order for the invention to operate as claimed.
Applicant provides no indication of what is meant “almost vertical.”   In order for the handle to be almost vertical, does it have to fall within a specific range of angles with respect to a vertical axis?  Is there a specific tolerance of degree that applicant considers “almost vertical” ?  The specification provides no answer.  Because there is no teaching of what is considered “almost vertical” it cannot be determined what is required to meet the claimed limitation of “almost vertical.”  
In several places in claim 11, applicant introduces the same terms with “a” instead of using “the” or “said” to refer back to the previously introduced term.  “a handle”, “a container itself”, “a raised position”.  

Claim 11 recites the limitation "the rotation hinge" in line 5.  Applicant should use consistent claim terminology - does “the rotation hinge” refer back to the previously introduced hinge or is another hinge being introduced?  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 12, does “one or more ferromagnetic element(s)” introduce additional ferromagnetic elements or do they reference the ferromagnetic magnetic elements introduced in claim 11? For the purposes of examination, it is understood to refer back to the earlier instance of the term.

Regarding claim 13, does “one or more permanent element(s)” introduce additional permanent elements or do they reference the permanent magnetic elements introduced in claim 11?  For the purposes of examination, it is understood to refer back to the earlier instance of the term.

Regarding claim 14, does “at least one permanent magnet element” mean one of the permanent magnet elements introduced in claim 11 or is there an additional permanent magnetic element? For the purposes of examination, it is understood to refer back to the earlier instance of the term.

Claims 17, 21, 22, are indefinite.  Regarding the term “inverted”, with respect to what?  Which claim is the respective claim?  The claim should clearly recite the structural elements and not be written in relationship to another claim but should be able to stand on its own without needing to compare the claim with another respective claim.   If the number of magnetic elements is different, that should be claimed explicitly.  For the purposes of examination, it cannot be determined what the magnetic elements are inverted with respect to or what respective claim is being referred to. 

Claims 25 and 26 depend from claims 17 and 21 and cannot be examined since claims 17 and 21 are so unclear.

The claims not addressed above are rejected because they depend from a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Curver (NL 8200147) in view of Chourreau et al. (US 2016/0001932) and Bravo (US 2012/0080891).
Regarding claim 11, 19, Curver teaches a handle 6 for a portable container at 3 connected with a hinge (plastic pin 15 within aperture 8, fig. 9), and rotating on a side of a container itself, fig. 4, to define lying positions and at least one raised position with respect to the same container; 
the handle is maintained, at least in a raised position or in an almost vertical position, by a tooth-shaped projection 18 engaging with a channel-shaped recess (at 17) of a plurality of channel-shaped recesses (at 17) close to the hinge that prevents (acts on) rotation of the handle, fig. 9.  
Curver does not teach that the mechanism for maintaining the handle in the vertical position includes magnetic elements.  
However, Both Chourreau and Bravo teach that it is known to maintain a rotatable hinged element in an upright orientation via magnetism.
Chourreau teaches a metal element 208 (which must be ferromagnetic type of metal in order to be magnetically attracted to the magnet) in a hinged part (cover 108 attached to hinge via arm at 116, fig. 3) in combination with a corresponding magnet element 206 (permanent magnet since the other element is only metal and 206 and 208 magnetically attract, [0049]) in a body 102 to prevent rotation via attraction of the magnetic elements and hold the hinged part in a fixed position.  

    PNG
    media_image1.png
    762
    1054
    media_image1.png
    Greyscale

Similarly, Bravo teaches, fig. 1, an arm (at 6) attached to a device (at 1) via a hinge (at 7) where rotation of the arm is prevented by magnetic means at 8 and 3, embedded within the arm and device, respectively.

    PNG
    media_image2.png
    752
    806
    media_image2.png
    Greyscale

Because it is well known to restrict the rotation of a hinged device by magnetic means, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning means of Curver, projection 18 and recess 17, to include magnetic elements for preventing rotation of the hinge as known in the art and evidenced by both Chourreau and Bravo in order add a stronger positioning means than a protrusion and recess alone.
Curver as modified above results in the magnet attraction between the magnet and ferromagnetic metal to maintain a position of the handle in a raised/vertical orientation position, fig. 4 of Curver shows that one of the positions of the handle is vertical.

Regarding claims 12-14, 19, 20 the positioning mechanism of Curver is located on an extension (at 15 plastic pin, fig. 8) of the handle, the protrusion at 18 is on that extension, the extension is considered to meet the term “positioning arm”.  The plastic pin rotates with the handle.  Furthermore, Curver is modified to have the magnet elements positioned with the positioning elements, protrusion at 18 and within grooves at 17.  With this in mind, the magnetic elements on the protrusions (one element on each side) of Curver as modified above are at the location which is at an end of the plastic pin/arm and rotates with the handle itself. 
The ferromagnetic elements and permanent magnets of Curver as modified above are in the recesses 17 which are in the shackle eyes 5 that are located on the side of the portable container, fig. 2 and 4 of Curver.  The recesses with the magnetic elements are close to a rotation hinge of the handle, fig. 2.  As seen in figure 9 of Curver, the recesses face the protrusion (positioning flange) that rotates with the plastic pin (extension arm). Whether the recesses on the container and the protrusion of the handle have the ferromagnetic elements and permanent magnets, respectively, or vice versa, either way would have the same expected result of providing a magnetic attraction between the magnetic element of the protrusion at the end of the handle and the magnetic elements in the recesses. With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try either of the positions for the ferromagnetic elements and permanent magnets.
 
Regarding claims 15 and 16, Carver as modified above further teaches several permanent magnet elements (at least one on each side) and correspondingly Carver as modified above teaches multiple recesses having several ferromagnetic elements, or metal that is magnets are attracted to, the number of recesses is at least 2 more than the number of protrusions with permanent magnets, fig. 9.

Claim(s) 11, 14, 15, , 18-20, 23, are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 2908468) in view of Seidler (US 6831541).
Regarding claim 11, 14, 15, 18-20, 23, Thomas teaches a handle (wire bracket, at 14), connected with a hinge (eyelets 15 engaging bolts 16, col. 2: 29-34 and metal washer 21) and rotating on a side of a container 1 (open top metal pan) to define different positions, including a lying or raised position, fig. 1, 3, 4, and 5 show different handle positions, the positions are maintained via a mechanism that includes a circular set of corrugations 23 on the sides of the container and surrounding the hinge, fig. 5-7, that interlock (mesh) with a set of corrugations 22 on the metal washer, col. 2: 45-55.  The arms of the handle are interlocked between the washer and the container in a radial pocket at 24, fig. 5 and 6. The metal washer acts as a positioning flange when the corrugations are meshed together and the metal washer rotates with the handle since the handle is trapped in the radial pocket.
Thomas does not teach that the positioning means includes magnetic elements.  
Seidler teaches a generally circular array of magnets 112-128 and 132-148, col. 5: 15-20, fig. 1B and 1C around a perimeter for holding two objects in a predefined position with respect to on another.  The number of magnets on each object are equal, col 5: 62-end, col. 6: 1-10, fig. 1C, the magnets meet face to face and hold the two parts together via magnetic attraction.  The objects of Seidler have sections of different polarity, col. 3: 25-38.

    PNG
    media_image3.png
    377
    465
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    288
    456
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the corrugations of the mating washer (part of the hinge) and the corrugations on the side of the portable container to include mating magnetic elements in order to increase the strength of connection between the corrugations and more securely hold the handle in the desired position via magnetic attraction. 
While Thomas as modified by Seidler does not specifically use the language “permanent magnet” and “ferromagnetic elements,” at least one set of the magnetic elements of Seidler are understood to be permanent magnets and it is well known to provide a ferromagnetic material for providing magnetic attraction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a permanent magnet and ferromagnetic material for providing magnetic attraction, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; see also Ballas Liquidating Co. v. Allied Indus. of Kansas, Inc. (DC Kans) 205 USPQ 331.

Allowable Subject Matter
Claims 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 24, the closest available prior art does not teach the handle with a single magnetized toroidal element with sections of different polarity in combination with the specific number of ferromagnetic and permanent magnets in combination with the other claimed elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735



/MOLLIE IMPINK/Primary Examiner, Art Unit 3735